Citation Nr: 0208059	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  00-19 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to September 25, 1998, 
for an award of nonservice-connected disability pension 
benefits.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1975. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted entitlement to nonservice-
connected pension benefits, effective September 25, 1998.  

This case was previously before the Board and was remanded to 
the RO in May 2001.  


FINDINGS OF FACT

1.  In a May 1994 rating decision, the RO denied the 
veteran's original claim for nonservice-connected pension 
benefits.  The veteran was notified of that determination, 
but did not appeal.  

2.  A reopened claim for nonservice-connected pension 
benefits was received on March 31, 1997.

3.  In an October 1998 rating decision, the RO granted 
entitlement to nonservice-connected pension benefits, 
effective September 25, 1998.  


CONCLUSION OF LAW

An effective date of March 31, 1997, for the award of 
nonservice-connected disability pension benefits is 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The legislation has eliminated the 
well-grounded claim requirement, has expanded the duty of VA 
to notify the veteran and the representative, and has 
enhanced its duty to assist a veteran in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) was not retroactively applicable to decisions of 
the Board entered before the effective date of the VCAA (Nov. 
9, 2000).  Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 
20, 2002); See also Dyment v. Principi, No. 00-7075 (Fed. 
Cir. April 24, 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the August 2000 Statement of the Case (SOC) and 
February 2002 Supplemental Statement of the Case (SSOC), the 
veteran and his representative were provided notice of the 
information, medical evidence or lay evidence necessary to 
substantiate the claim on appeal.  The SOC and subsequent 
SSOC also notified the veteran of the pertinent laws and 
regulations, as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  In this regard, the Board 
notes that the RO completed the detailed development ordered 
in the Board's May 2001 remand.  Records from the Social 
Security Administration (SSA) were received in November 2001.  
In a statement dated in December 2001, the veteran indicated 
that he had no additional evidence.  

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The facts in this claim are not disputed.  By rating decision 
in May 1994 the RO denied the veteran's original claim for 
nonservice-connected disability pension benefits.  In June 
1994, the RO notified the veteran of the adverse decision and 
of his appellate rights, but he did not file an appeal.  On 
March 31, 1997, the veteran submitted VA Form 21-526, 
Veteran's Application for Compensation or Pension.  The 
veteran described the nature of his sickness, disease or 
injuries as, "back injury, discogenic bone disease right hip 
and lower back, hypertension and right shoulder."  The 
application revealed that the veteran was 44 years old with 
one year of college and last worked in January 1995 as a 
painter.  

VA examination in May 1997 noted blood pressure of 136/80.  
Examination of the extremities revealed full range of motion 
of the entire spine with moderate tenderness to palpation in 
the low back.  There was moderate scoliosis of the spine to 
the left.  Forward flexion of the right shoulder was limited 
to 90 degrees, but it was noted that the veteran had no 
difficulty removing his tee shirt over his shoulders that 
required him to raise his right arm above shoulder level.  
Abduction of the right shoulder was to 90 degrees and 
external rotation was to 80 degrees bilaterally.  There was 
no crepitation or tenderness to palpation in either shoulder. 
Forward flexion at the hips was to 90 degrees, and had normal 
rotation, backward extension and lateral flexion.  No 
tenderness was noted to palpation of either hip.  The 
diagnoses were: discogenic disease, L5-S1, moderate; moderate 
diffuse bulging at L4-5 without involving the nerve roots; no 
hypertension; and questionable bursitis of the right 
shoulder.  

In a June 1997 rating decision, the RO denied entitlement to 
nonservice-connected disability pension benefits.  The RO 
found only moderate disability resulting from lumbar disc 
disease, and a 20 percent combined evaluation was assigned.  
In July 1998, the veteran submitted a decision from the SSA, 
dated earlier that month, wherein SSA found that the veteran 
was disabled as of October 1, 1995, due to chronic low back 
pain with radiation in both legs and numbness in both feet, 
degenerative disc disease of the lumbar spine, and chronic 
right shoulder impingement syndrome.  

The veteran was afforded a VA examination on September 25, 
1998.  Following physical examination, the diagnoses were 
moderately severe discogenic degeneration of L5-S1 with 
peripheral neuropathy of the L5 nerve root and arthritis of 
the right shoulder, mild.  

In an October 1998 rating decision, the RO granted 
nonservice-connected disability pension benefits, effective 
September 25, 1998.  The RO found that the September 1998 VA 
examination findings represented an increase in the severity 
of lumbar disability shown at VA examination in May 1997 and 
were consistent with a 40 percent evaluation.  The RO noted 
that while the veteran did not meet the schedular 
requirements for a total disability rating (a single 
disability ratable at 60 percent or more, or two or more 
disabilities combining to 70 percent with at least one 
ratable at 40 percent) for pension, an extraschedular 
permanent and total disability rating was authorized by the 
Service Center Manager based on the level of disability and 
other factors, such as the veteran's age, education and 
occupational background.  

In a letter dated in October 2000, Dr. A. W. wrote that the 
veteran had persistent low back pain and had been unable to 
maintain gainful employment since October 1, 1995.  The 
disabling condition began on January 20, 1992.  

Received in August 2001 were records from Arizona Family Care 
Associates, including a May 1997 radiology report showing 
degenerative disc disease in the lumbar spine with marked 
narrowing at the lumbosacral junction and an MRI done in 
August 1997 which showed moderately severe discogenic 
degenerative changes at L1-S1.  

Received in November 2001 were medical records from Dr. T. P. 
dated from 1995 to 1998.  In a February 1998 statement, Dr. 
T. P. reported seeing the veteran in November 1997 for back 
complaints and indicated that he told the veteran that he 
needed to continue a sedentary type of lifestyle as this 
would be the only way he could return to work.  Even if he 
was able to find a sedentary type of lifestyle, the physician 
was uncertain that the veteran could continue the job.  A 
work assessment for Social Security was completed.  

Analysis

The statute governing effective dates provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim to reopen, a claim 
reopened after final adjudication, or a claim for increase of 
compensation, dependency and indemnity compensation, or 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991).  
The applicable regulation states that for claims granted for 
these benefits, 38 C.F.R. § 3.400(b)(ii) (2001) provides that 
the effective date for claims for disability pension received 
after October 1984 is the date of claim.  However, if within 
one year from the date on which the veteran became 
permanently and totally disabled, he filed for a retroactive 
award and establishes that either a physical or mental 
disability was so incapacitating as to prevent him from 
filing a disability pension claim for at least the first 30 
days immediately following the date on which he became 
disabled, the award of disability pension will be either the 
date of receipt of claim or the date on which the veteran 
became permanently disabled, whichever is to his advantage.  
38 C.F.R. § 3.400(b)(ii)(B) (2001).

In this case, the RO denied the veteran's original claim for 
nonservice-connected pension benefits in a rating decision 
dated in May 1994.  The veteran did not file a timely appeal 
and, thus that determination is final.  38 U.S.C.A. § 7105.  

A reopened claim for nonservice-connected pension benefits 
was received on March 31, 1997.  The Board notes that while 
the May 1997 VA examination characterized the veteran's low 
back disability as moderate, an MRI done in August 1997 
showed moderately severe disability.  The September 1998 VA 
examination also revealed moderately severe lumbar 
disability.  Although the veteran did not meet the schedular 
requirements for nonservice-connected pension, the Board 
notes that the extraschedular permanent and total disability 
rating granted in October 1998 was based, in part, on the 
finding that the September 1998 VA examination showed an 
increase in severity of the low back condition.  A review of 
the evidence reflects that the back condition was moderately 
severe as early as August 1997.  As such, the Board finds 
that the effective date for the award of nonservice-connected 
pension benefits should be March 31, 1997, the date of 
receipt of the reopened claim.  

The veteran asserts that the effective date for the award of 
nonservice-connected pension should be October 1, 1995, the 
date the SSA determined that he was unemployable.  The Board 
must point out, however, that there is no evidence of record 
that the veteran, at any time prior to filing his reopened 
claim in March 1997, was so incapacitated due to physical or 
mental disability as to preclude him from filing his claim.  
Furthermore, it is noted that the veteran has not alleged any 
such incapacitation.  Therefore, the Board is prohibited by 
38 C.F.R. § 3.400(b)(1)(ii)(B) from providing an effective 
date earlier that the date of receipt of the reopened claim, 
which in this case is March 31, 1997.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (West Supp. 
2001).  


ORDER

Entitlement to an effective date of March 31, 1997, for the 
award of nonservice-connected pension benefits is granted.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

